Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ken Mitchell on 5/6/2022.
The application has been amended as follows: 
Replace claim 57 with the following:
57. Method for the production of a component connection between a base layer (52, 72) and a top layer (54, 74), comprising the steps of:
driving and rotating a connecting element (10, 30, 40, 58, 78) having a hollow-cylindrical shaft (12, 42, 76) into said top layer (54, 74) while applying an axial force, thereby causing a slug (62, 82) to be cut out of said top layer (54, 74) by an interior of said hollow-cylindrical shaft, said slug being entrained by said connecting element as it rotates; 
preventing deformation of said connecting element (10, 30, 40, 58, 78) when cutting said slug (62, 82) until said connecting element (10, 30, 40, 58, 78) has reached a surface of said base layer (52, 72);
after said connecting element passes through said top layer, welding said slug (62, 82) to said base layer (52, 72) under a rotational speed of at least 2000 rpm and under an axial force which is greater than said axial force used for cutting said slug (62, 82), and at least partially pressing said connecting element (10, 30, 40, 58, 78) into said base layer (52, 72).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:Claim 57 incorporates the subject matter from previous claims 40-43 of which was objected as being allowable in the last office action. The claim language has been adjusted to overcome the previous 112 rejection and the claims are now deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726